Title: Presidential Proclamation, 19 July 1810 (Abstract)
From: Madison, James
To: 


19 July 1810, Montpelier, Virginia. Instructs customs collectors, under section 61 of “An Act to regulate the collection of duties on imports and tonnage, passed 2 March 1799,” to estimate the value of the Norwegian dollar, now circulating “with a considerable depreciation,” in order to levy duties on goods and merchandise imported from Norway. Directs that the value of the dollar is to be calculated at “such rate as may appear to be its real value at the time when the goods, wares, and merchandize were shipped from the said country.”
